Name: Commission Regulation (EC) No 545/98 of 10 March 1998 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  agricultural activity;  production
 Date Published: nan

 EN Official Journal of the European Communities 11. 3. 98L 72/6 COMMISSION REGULATION (EC) No 545/98 of 10 March 1998 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain flori- cultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 2 (2) and Article 3 of above- mentioned Regulation (EEC) No 4088/87, Community import and producer prices are fixed each fortnight for uniflorous (bloom) carnations, multiflorous (spray) carna- tions, large-flowered roses and small-flowered roses and apply for two-weekly periods; whereas, pursuant to Article 1b of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (3), as last amended by Regulation (EC) No 2062/ 97 (4), those prices are determined for fortnightly periods on the basis of weighted prices provided by the Member States; whereas those prices should be fixed immediately so the customs duties applicable can be determined; whereas, to that end, provision should be made for this Regulation to enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Community producer and import prices for uniflorous (bloom) carnations, multiflorous (spray) carna- tions, large-flowered roses and small-flowered roses as referred to in Article 1b of Regulation (EEC) No 700/88 for a fortnightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 11 March 1998. It shall apply from 11 to 24 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 72, 18. 3. 1988, p. 16. (4) OJ L 289, 22. 10. 1997, p. 1. EN Official Journal of the European Communities11. 3. 98 L 72/7 ANNEX (ECU/100 pieces) Period from 11 to 24 March 1998 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 17,01 11,18 58,27 20,15 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 24,63 12,89 19,41 20,51 Morocco 19,88 15,73 Ã¯ £ § Ã¯ £ § Cyprus Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § Jordan Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § West Bank and Gaza Strip Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ §